Earl Warren: Number 311, Commissioner of Internal Revenue, Petitioner versus Jean F. Stern. Mr. Davis.
John F . Davis: Mr. Chief Justice, if the Court please. The issue in this case and in the next case which follows is whether when a person dies leaving an estate which is insufficient to meet income taxes which he incurred while alive, whether the United States can recover and collect from the beneficiaries of his life insurance. Now, this question can be further divided into whether the beneficiary, if liable at all, is liable to the full extent of the receipts from the insurance company or whether it might -- the beneficiary might be limited in liability to the cash surrender value of the policies which the insured might have reduced the possession during his life.
Earl Warren: All three cases fall in one of those two categories?
John F . Davis: Yes. There are really only two cases Mr. Chief Justice. It's this case and then there's petition on cross petition in the Bess case.
Felix Frankfurter: I didn't know there are.
John F . Davis: There are good many other cases which have been decided on this issue, but before this Court at present time are these two cases.
Felix Frankfurter: I mean a lot of (Inaudible)
William O. Douglas: And it was the question of whether the -- a question further in state law or federal law?
John F . Davis: That is right. That's one of the basic problems in this case. Now, the facts in this case are not in dispute. After Dr. Stern died in 1949, they discovered that he had been cheating on his income tax. A substantial liability including fraud penalties was adjudicated against him in the Tax Court and the amount of that liability is not in question here. At the time of his death, Dr. Stern had enforced 17 life insurance policies which had accumulated a substantial cash surrender values. His wife was named as beneficiary in each one of these insurance policies, but Dr. Stern has retained the right to assign the policies, to change the beneficiary, to borrow against the cash surrender value or to surrender the policies entirely. Since they were insufficient assets in Dr. Stern's estate to meet his income taxes, the United States attempted to collect these taxes from the beneficiary of his life -- of his life insurance on the ground that she was an assignee, a transferee of these -- of this property from him and that since it was assigned to her without consideration when the taxes couldn't be paid that the United States was entitled to follow these assets in different hands.
Speaker: Was he insolvent from the policies that are taken out and when the opinion is made?
John F . Davis: I think we can assume that he was, at least the United States has not proved that he wasn't. So, the purposes of this case, it can be assumed he was so. Mrs. Stern submitted the question of her liability to the Tax Court and the Tax Court found that she was liable up to the full amount of the insurance benefits that she had received. She then appealed to the Court of Appeals for the Sixth Circuit and the Sixth Circuit reversed the Tax Court on the ground that a widow is not a transferee with respect to insurance policies and in addition, that under Kentucky law, a widow, a beneficiary of insurance cannot be liable for her husband's death. Since this decision was in conflict, at least in part with the case of United States against Bess which was decided in the Third Circuit. The United States petitioned for certiorari and that's why we are here. Now, just a word about the nature of these policies that were involved, there were 17 of them and they were not termed insurance which is pure insurance in the sense that there is no savings element in it. These were ordinary life insurance policies under which the insured pays a amount in excess of the pure insurance cost during the early years of the policy and a reserved accumulates which he, under his insurance contract, is entitled to borrow against or in case he surrenders the policy, he's entitled to withdraw the cash surrender value in full. Now, also with -- with respect to these policies, the insured retain full control to change the beneficiary at any time up to his death or to assign the policy.
William J. Brennan, Jr.: Are there any of the policies taken out that might be involved?
John F . Davis: I'm sorry, Mr. --
William J. Brennan, Jr.: Any of the policies taken out and the tax is involved?
John F . Davis: No, they are all -- they all anteceded the tax here is involved.
William J. Brennan, Jr.: I supposed, the premiums were paid (Voice Overlap) --
John F . Davis: Premiums were paid up until the time -- were paid by Dr. Stern up to the time of his death. Now, the courts have reached diverse results in cases on substantially similar cases -- similar facts to this. The Tax Court has uniformly held that the beneficiary of such insurance is liable to the -- to the full amount of the principal amount of the insurance paid to the beneficiary. The Court of Appeals for the Third Circuit has held that the beneficiary is liable but only to the extent of a cash surrender value of the policies which the insured could have reduced the possession during his life time. The Court of Appeals for the Second Circuit has held that there is, in fact, a transfer from the insured to the beneficiary of a cash surrender value, but it's held that the beneficiary is not liable because liability is governed by New York law and under New York law, the insurance goes to the beneficiary free and clear of death. The Fifth, Sixth and Seventh Circuits have held that the insurance beneficiary is under no liability to the Government at all. Now, basically, the results in these cases do not rest upon any particular language in the Internal Revenue Code. This particular action was brought under a Section called Section 311 of the 1939 Code which is merely a Section which provides for the procedure of collecting a liability against the transferee. It is uniformly agreed in the cases that Section 311 does not itself establish the liability. The basis for the Government's claim in these cases is the so-called trust fund doctrine and that in very simple words is, that when a debtor transfers part of his assets to a third person without consideration at a time when he is insolvent or when this transfer will -- a transfer will make him insolvent that the creditor can follow those assets into the hands of the transferee.
Felix Frankfurter: And is that trust fund doctrine that you say isn't a derogative of any provisions of the tax act?
John F . Davis: That is right. There's nothing in the tax --
Felix Frankfurter: Therefore, you -- you get it when?
John F . Davis: Well, originally, you'll get it from 13 Elizabeth 5, but it is part of our law at the time -- it's always been recognized as part of our equity law since --
Felix Frankfurter: Do you mean switching sizes of the --
John F . Davis: Well, both state and federal law so far as I know.
Felix Frankfurter: Well, -- and you climb up against the state and federal law (Inaudible)?
John F . Davis: That's right. We've got --
Felix Frankfurter: And then where do you get it because you have answered impliedly that federal law prevails, is that right?
John F . Davis: That's right. Well, yes.
Felix Frankfurter: And federal law is taken out of the interior, is it, common law interior?
John F . Davis: That is right. It is something that the collection -- when a debt is -- when the debt is established under the -- under the primary death is established under the tax law, of course, and the question of who is liable for that debt and how one goes about obtaining it, is how the courts enforced in effect, how they enforce that liability against whom they will enforce it.
William O. Douglas: If you're -- if you're under 13 Elizabeth theory, you can pretty narrow -- running a pretty narrow channel I would think.
John F . Davis: Well, it certainly does --
William O. Douglas: Does -- you can't -- there is no evidence in this record that back in 1919 that this man was insolvent when he's paying clemency there.
Felix Frankfurter: You assumed the contrary?
John F . Davis: That's right. I assume the contrary.
William O. Douglas: You assumed that he was insolvent?
John F . Davis: That he was solvent at the time he paid the -- at the time he took out the contract and at the time he paid the premiums, I am assuming that he is insolvent.
William J. Brennan, Jr.: So, you're going after only payments, premium payments made while he was insured?
John F . Davis: No -- no. I am going after the transfer of either the entire amount of the policy or the cash surrender value on the ground that this was a property of the taxpayer which was transferred to the beneficiary at the time of the taxpayer's death.
William O. Douglas: Well, that's certainly a large ballooning of 13 Elizabeth. I just --
John F . Davis: Well --
William O. Douglas: I haven't looked at that.
John F . Davis: Well, a big problem if you went back to 13 Elizabeth itself would be intent to defraud.
William O. Douglas: This was the 14 Elizabeth?
John F . Davis: [Laughter]
Felix Frankfurter: Or Elizabeth the second.
John F . Davis: It's Elizabeth one. [Laughter] Now, the original Fraudulent Conveyance Act involved intentional defrauding of creditors, then as it has been developed in the law, when a -- when a debtor is insolvent and transfers part of his property without consideration, it has been held that you don't go into the intent that you just -- that an insolvent person just can't transfer --
Felix Frankfurter: When was the transfer made? You have to fix a time.
John F . Davis: The -- we have -- in order to establish our case, the transfer would have to take place at the time of the death of the taxpayer.
William J. Brennan, Jr.: Well, did he make the transfer before the time of his death?
John F . Davis: The transfer occurred at the time of the death. I'm not sure that you could say that he did it, but it --
William J. Brennan, Jr.: Well, he has to do it.
John F . Davis: He -- he --
William J. Brennan, Jr.: He died --
John F . Davis: He took no voluntary -- he took no affirmative act. He -- up until the time of his death, he had a -- let's take the face value.
William J. Brennan, Jr.: Circumstances (Inaudible) --
John F . Davis: No. Well, I'm -- I'm certainly -- this is the origin of -- of the trust fund doctrine. It's a --
Felix Frankfurter: Which -- which derived from fraud, is that right?
John F . Davis: It derives from fraud.
Felix Frankfurter: And then you say, that doctrine has bloomed and blossomed and grown so that now fraud is a fiction and by operation of law, she gets the benefit which she ultimately hold on to because he died insolvent, is that right?
John F . Davis: That is right.
Earl Warren: Did he voluntarily transferred? Is that -- that your argument?
John F . Davis: My -- my argument is that he had the power up until the time he died to transferred this to anybody else. This -- she was temporarily named. She had a -- a right which could be divested. It is a power of -- in effect -- a thing that you have in a power of appointment so that her right matured, whatever rights he retained were transferred at that time of his death.
Felix Frankfurter: Well, her right -- her right originated way back, isn't it?
John F . Davis: A right, yes.
Felix Frankfurter: A right.
John F . Davis: A tentative right to be --
Felix Frankfurter: A tentative right. You say that, when he died insolvent, he should have exercised the power of appointment in favor of Uncle Sam as the tax collector. That's really what this mean.
John F . Davis: That -- well, I'm not going into whether he should or whether he shouldn't.
Felix Frankfurter: No, but that's what the law will do.
John F . Davis: That -- that is the effect of the law, yes.
Speaker: (Inaudible)
John F . Davis: Well, I -- I don't think there was any voluntary act, they arose instead that of -- he didn't exercise his power in any other way. He had a power to move it to somebody else and he died. I don't call that a voluntary act. It is the act which caused his -- his death. If we run into this same sort of problem and the Court is meted with respect to insurance policy, with respect to estate taxes. The -- the law -- the state law includes in a decedents gross estate, certain insurance policies as to which he retained certain powers of ownership such as changing the beneficiary. And soon after the -- the Act was passed, it was attacked on the ground that the decedent didn't really transfer anything, that he didn't own the policy. He just taken out a -- a third party contract and when he died, these rights originated and came to the beneficiary. And this Court in determining whether or not the state law passed said, that there was in effect a transfer which occurs because of the death of -- of the -- of the person to be taxed in that case and I submit that it's the same kind of a transfer which occurs here. Here is a man that has certain rights which -- and as to the cash surrender value. He can actually reduce the amount of money, the actual possession. He dies, the rights passed to -- to the beneficiary and the question is can we follow them?
Speaker: (Inaudible)
Felix Frankfurter: To use the same kind of the (Inaudible) is that right?
John F . Davis: That there was a transfer. That is all I'm raising it for, that there is a transfer.
Felix Frankfurter: Now (Inaudible) transfer here is a remedial enforcement of some Governments part, there somebody who got something in case of death (Inaudible)
John F . Davis: That's right and you have to find that the -- that there is a transfer. Maybe this was would be clear if I approached it first from the point of view of the cash surrender value itself. The --
Speaker: Could I ask you one question?
John F . Davis: Yes.
Speaker: We had this in the Rowen case, of course --
John F . Davis: That is right.
Speaker: in the Court of Appeals. There is no difference of opinion in any of the Circuit Courts on your proceeds point, am I not correct?
John F . Davis: That is right.
Speaker: Or unanimous that your -- that your point of view --
John F . Davis: But I'm wrong.
Speaker: -- was wrong on that
John F . Davis: That is right.
Speaker: And the only split is --
John F . Davis: Except the Tax -- the Tax Court of course.
Speaker: Shift the Tax Court which has been obvious.
John F . Davis: It has been --
Speaker: It is certain not a --
John F . Davis: We've -- they think they're right.
Speaker: Now, there is a split on the surrender value point?
John F . Davis: That is right.
Speaker: A split in two respects. Number one, a split as to whether even surrender value goes which the Fifth Circuit here held or not.
John F . Davis: That is right.
Speaker: And there's a split among the other Circuits --
John F . Davis: The Sixth Circuit?
Speaker: The Sixth Circuit, I beg your pardon? And there is a split among the other circuits. We have in the Second Circuit where a state law applied over the surrender -- surrender value merged into the proceed and the Third Circuit is held that federal law applies although agreeing with the Second Circuit to surrender value carries.
John F . Davis: That is right.
Speaker: That's (Voice Overlap) --
John F . Davis: That's the state of the opinion. I'd like to -- I'd like to think my position can be made clearer if I point out some of the aspects of this cash surrender value, which it is our position, the insured had and transferred at the time of his death.
Felix Frankfurter: (Inaudible)[Laugh]
John F . Davis: The -- this Court has -- has pointed out the similarity between the cash surrender value in an insurance policy and the savings deposit in a savings bank and the short analysis shows that -- that this is indeed sound. If a man wishes to ensure his life for $10,000 and takes out a term insurance policy and annually deposits in a savings bank the difference between the cost of a term policy and the cost of an ordinary life policy, he will in fact get the equivalent of taking out an ordinary life policy where the company itself accumulates the savings instead of -- is having to do so in a separate account. Now, if the man took out term insurance plus savings account, there'd be no question that on his death, the savings account would be -- could be reached for -- for his taxes or for any debt. The mere fact that he accumulates his savings with the same company that gives the insurance policy, seems to us to make -- to make no difference as to whether it should be subject to his debt. As a matter of fact, it has been held and I -- I think there's really little dispute about it now, that if it is ascertained during the insured's life that he owes these income taxes, the United States can recover -- during his life can recover the -- the cash surrender value of the policies. Sometimes, it's done through attachment and sometimes it's done through a separate third party garnishments to -- in which the insurance company is named to the -- to the party, but the cases generally hold that you can reach that cash surrender value and similarly --
Speaker: During the lifetime.
John F . Davis: During the lifetime and similarly in bankruptcy, the bank -- the bankruptcy statute includes the cash surrender value within the gross -- within the estate of the -- of the debtor although there are certain provisions so that he can keep them alive by making payments of the premiums to save the insurance, but it -- it is regularly recognized as an asset of the insured which can be reached in order to -- to pay his debts. And therefore it seems that it is something which materially he has and which if -- if we could ascertain the amount of income tax in time, we could have reached. And if it is transferred from him to somebody else at the time of his death, it would seem only reasonable that we should be able to follow it. Now, when you come --
William J. Brennan, Jr.: I take it Mr. Davis that your (Inaudible)
John F . Davis: Well, that could be so except that would -- the exemptions statutes of most States provides specifically to protect the -- the beneficiary of the insurance benefits from predators of the -- of the deceased.
William J. Brennan, Jr.: Those statutes you say, if there are, do not apply to income tax (Inaudible).
John F . Davis: That is right. We would say that they were -- they were an exemption in the -- and the states have no -- no power to put in exemptions as to what the United States make a right.
Speaker: (Inaudible)
John F . Davis: There is no --
Speaker: (Inaudible)
John F . Davis: There is none as far as insurance benefits are concerned.
Speaker: (Inaudible)
John F . Davis: A state tax? Insurance -- the insurance payments are included within the gross of estate of the deceased as part of the estate tax. If the insured retains this incident of ownership which were involved in this case of a right to change the beneficiary far down --
Speaker: By special (Inaudible)
John F . Davis: That's right. It is specifically, made part of the gross estate and that is why the case came up whether or not there was a transfer because if there wasn't a transfer, it was argued that there was a direct tax on the insurance and that it wasn't properly apportioned. And so, it became a constitutional question whether there was a transfer of these insurance benefits from the deceased to the beneficiary which would support an excised -- excised tax on the transfer and this Court held that there was sufficient of a transfer with respect to the entire -- face amount of the policy.
Speaker: (Inaudible)
John F . Davis: That is right. The estate tax is part of the -- if the -- if the insured retains this incident of ownership which are involved here, these incidents of power to control then this is part of the gross estate.
Speaker: (Inaudible)
John F . Davis: Well, there are, there's a $60,000 exemption in the -- in the estate tax and if the insurance policy is part of the -- if the -- if the proceeds are part of the estate, they -- and don't exceed this -- there is a $60,000 and then there's a widow's exemption too. I mean, there are other exemptions.
Speaker: (Inaudible)
John F . Davis: But not with respect to insurance as such. I mean, this was as an estate tax exemption which isn't specifically attached to insurance. There used to be -- there used to be a -- a volume exemption with respect to life insurance in the estate tax which is no longer there. Insurances in one way with respect to the -- the face amount of the policy, merely a third party contract. If A desires to give B an automobile and A goes to a dealer and pays him the price of the car and asked that it be delivered to B, in common powers, A gives B the automobile, even though A never had title to the automobile himself. He provided for a transfer, and that is exactly what happens in the case of insurance. The insured goes to the insurance company and provides that if he will pay the premiums, the price of the insurance from time to time, the insurance company will transfer the face amount of the policy to the beneficiary on his death, and if one must said it in that light by the mere questions of the -- of title are not important. It is a -- a provision for where he has bought and had delivered the insurance to the beneficiary. The court below --
Earl Warren: (Inaudible)
John F . Davis: As far as I know, there is quite a list of cases going back quite away. I don't -- I don't know of any -- of any inconsistent actions by the Government. The court below, following Rowen, held that the liability of a beneficiary in a case like this is to be determined by a state law rather than by federal law. The Court of Appeals for the Third Circuit says the question of liability depends upon federal law and it seems to me really impossible that there could be an equitable method of collecting income taxes if liability is not determined by federal law. It is true that in some respects, income taxes can be affected by state law if -- if for example title is involved and the States determined title, then there is an indirect effect to the state law. We -- we know for example that a few years ago, the community property law in the western states resulted in a situation where a man and his wife could divide their income for the community property estate and couldn't in other state and this has affected taxes was a direct effect of the state law. But that's a very different situation from where the state law deals specifically with the question of whether there will be liability of A to B. If a State can say that the widow isn't liable under these circumstances, I don't know why a state couldn't say that a man's entire estate shall pass to -- all of his properties shall pass through his estate, free of taxes whether it would be insurance or anything else. And in this respect, each State could fight with the other to see what benefits it could gain for its -- its citizens against the -- against the federal tax collector. As a matter of fact, --
Felix Frankfurter: Liabilities (Inaudible)
John F . Davis: Yes. The -- generally --
Felix Frankfurter: (Inaudible)
John F . Davis: The form of these statutes is generally that the beneficiary shall get full title free and clear. It's stated affirmatively in that sense.
Felix Frankfurter: (Inaudible)
John F . Davis: Well, I would -- I would have no doubt if they get titled, but I would have doubt that the states could by saying that they get it free and clear of any claim.
Felix Frankfurter: So, at the time the inference was created, there is no (Inaudible).
John F . Davis: Well, then we come back again, Mr. Justice Frankfurter, when the interest was created. If we go back to the time the insurance policy was taken out, out of premiums were paid then we -- we would have a very -- a very bad case because there's insolvency at that time. We have to treat it as though the interest matured at the time of the taxpayer's death.
Felix Frankfurter: I'm not talking about the insured. I'm talking about (Inaudible)
John F . Davis: That -- that's right. And there's no question, they had -- some States say, a divested right subject to divest --
Felix Frankfurter: (Inaudible)
John F . Davis: Yes.
Felix Frankfurter: (Inaudible)
John F . Davis: That's right. It is a real interest, but it isn't a final interest and it doesn't -- and it doesn't really come down to cash from the bank until the man died.
Felix Frankfurter: That's right.
John F . Davis: And that's when the --
Felix Frankfurter: The things that have life that full (Inaudible)
John F . Davis: That's right. And that is the time when we say there is a transfer of -- of the insurance interest to the beneficiary. It's necessary that -- our case really depends upon -- upon the transfer occurring at that time or we -- or we have no case. I think that it's clear that the present state of confusion arises from the fact that the States have enacted specific laws of relation to insurance to protect widows and orphans and people who needs the benefits of insurance.
Felix Frankfurter: And the Congress has done nothing about it.
John F . Davis: Well, the question -- that is -- that's right. If there is -- that policy maybe a good policy and maybe Congress should have done something about it, but Congress hasn't provided this exemption. It's the States which should provided the exemption, and I think that the question is whether or not we should construe this language as saying that Congress has for some reason, without expressing it, adopted a state exemption.
Speaker: Well, Congress reached the estate tax provisions but didn't reach it in the income tax provision, is it?
John F . Davis: Specifically, it's provided a transferee liability.
Speaker: Specifically?
John F . Davis: Specifically.
Speaker: As a counterpart to the taxability of the proceeds of a -- of a policy (Inaudible).
John F . Davis: That is -- that is right. And --
Speaker: Two things are companion provisions and the situation is wholly different, is it not? It comes in that respect at least when it comes to the income tax.
John F . Davis: But when -- but when the --
Speaker: You have to fall back on some general law.
John F . Davis: (Inaudible)
John F . Davis: Well, the legislative history of the inclusion of this provision and the estate tax said that they were not enlarging the liability, but merely making it specific.
Speaker: Yes.